DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16 in the reply filed on 11/02/2021 is acknowledged.
Claims 17-19 & 29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reit et al (U.S PG Pub 20170374736A1) and Oh et al (U.S PG Pub 20150048375A1) and Elolampi et al (U.S PG Pub 20150342036A1).
Regarding claim 1, Reit is also drawn to the art of stretchable electronics and substrates for stretchable electronics (Abstract). 
Reit discloses forming a polymer layer on a base substrate (Claims 10 & 16; [0033]) and then selectively stiffening the polymer layer, which produces regions of stiff-elastic polymer and regions of soft-elastic polymer (claims 10-14; [0033]; [0035]; [0037-0039]). 
Reit also discloses that the Youngs modulus of the stiff-elastic regions is greater than the soft-elastic region ([0014]; claims 10 & 16), and further discloses forming electronic devices on the stiff-elastic regions (Claims 10-14; [0028]; [0037-0039]). 
Reit discloses that the electronic devices can be thin film transistors (TFTs) [0028]. Reit also discloses using an oxidizing environment (i.e. oxygen atmosphere) 

Reit has not explicitly disclosed the elastomer (as disclosed in the instant specification [0047]), however, it is known to use a PDMS stretchable substrate for forming stretchable electronics, as disclosed by Oh.
Oh is also drawn to the art of manufacturing a gradually stretchable substrate (Abstract) and forming an electronic device on the substrate [0053]. Oh discloses the stretchable substrate being a PDMS substrate, and a photocurable PDMS substrate [0013]. Oh further discloses forming recesses in the stretchable substrate (Figures 2a-2d; [0040-0044]) corresponding to the region where the devices are formed. Oh also discloses metallic wiring between the devices [0045]. Oh further discloses using a photomask (i.e. mask plate) in order to selectively or gradually stretch/stiffen the substrate [0048-0051] with light.
It would have been obvious to have modified the method of Reit, with the substrate being an elastomer and specifically PDMS as disclosed by Oh, and further to have formed recesses in the layer, to arrive at the instant invention, in order to form an electronic device on a gradually stretchable substrate without deteriorating the electronic properties of the device [0063].

Further, with regards to the forming of the polymer layer on the base substrate, in the event the applicant disagrees with the explanation as provided by Reit, it is known to 
Elolampi, drawn also to the art of flexible electronic structures and methods for fabricating flexible electronic structures, wherein a first layer is applied to a substrate and second polymer layer (i.e. analogous to elastomer polymer layer) is applied on the first layer and substrate, and forming electronic devices on the second layer (Abstract). 
Further, Elolampi discloses that the first layer is a sacrificial layer and can be etched away or removed (Column 7, lines 34-47). Elolampi also discloses forming recesses in the sacrificial layer, and further discloses encapsulating the electronic devices formed, and further discloses removing the sacrificial layer and separating the polymer layer from the substrate (Columns 13-15, lines 1-67 & 1-67 & 1-28; Figures 12A-12L). Elolmapi also discloses that the electronic devices can be LEDs (Column 8, lines 52-67). Further, Elolampi discloses separating the polymer layer and electronic devices from the substrate and transferring to a removal medium (i.e. intermediate substrate) and then transferring to a stretchable substrate i.e. further stretching the substrate (Columns 15-16, lines 55-67 & 1-62).  
It would have been obvious to an ordinarily skilled artisan to have modified the method of Reit, with the steps of Elolampi, particularly the steps of forming a polymer layer on a base substrate, and the steps of encapsulating, and providing a sacrificial layer and removing it, and further separating the polymer layer and forming it on an intermediate substrate, as well as separating the polymer layer, as disclosed by Elolampi, to arrive at the instant invention, in order to be able to have a process that 

Regarding claim 2, the instant limitations have been disclosed by Reit, Oh, and Elolampi (see claim 1 rejection above). 

Regarding claim 4, the instant limitations have been disclosed by Reit, Oh, and Elolampi (see claim 1 rejection above). Further, in general the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence od new or unexpected results (MPEP 2144.04 IV (C)).

Regarding claim 5, the instant limitations have been disclosed by Reit, Oh, and Elolampi (see claim 1 rejection above). Further, in general the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).

Regarding claim 6, the instant limitations have been disclosed by Reit, Oh, and Elolampi (see claim 1 rejection above). Further, in general the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).

Regarding claim 7, the instant limitations have been disclosed by Reit, Oh, and Elolampi (see claim 1 rejection above). Further, in general the courts have held that the 

Regarding claim 8, the instant limitations have been disclosed by Reit, Oh, and Elolampi (see claim 1 rejection above). Further, in general the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).

Regarding claim 9, the instant limitations have been disclosed by Reit, Oh, and Elolampi (see claim 1 rejection above). Further, in general the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).

Regarding claim 10, the instant limitations have been disclosed by Reit, Oh, and Elolampi (see claim 1 rejection above). Further, in general the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).

Regarding claim 11, Reit has disclosed the instant limitations [0028] (see claim 1 rejection above).

Regarding claim 14, the instant limitations have been disclosed by Reit, Oh, and Elolampi. Elolampi discloses forming LEDs.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Reit, with the step of forming electronic devices that are LEDs, in order to form electronic devices with generally improved integrity (Column 2, lines 9-25). Further it would have been obvious to do so as it would merely require a simple substitution of a .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reit et al (U.S PG Pub 20170374736A1) and Oh et al (U.S PG Pub 20150048375A1) and Elolampi et al (U.S PG Pub 20150342036A1) and Shin et al (U.S Patent 10658436B2).
Regarding claim 3, neither Reit, Oh, nor Elolampi have disclosed the signal lines being zig-zag. 
However, it is known for wiring lines to be in zig-zag patterns to be strong against stress and have low resistance, as disclosed by Shin.
Shin, is also drawn to an organic light emitting display device (i.e. electronic device) (Abstract), and discloses plurality of wiring lines having a zig-zag pattern (Column 6, lines 47-60).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Reit, with the signal lines being zig-zag, as disclosed by Shin, to arrive at the instant invention, in order to ensure that the wiring is strong against stress and has low resistance (Column 6, lines 50-54).

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reit et al (U.S PG Pub 20170374736A1) and Oh et al (U.S PG Pub 20150048375A1) and Elolampi et al (U.S PG Pub 20150342036A1) and Jeon et al (U.S PG Pub 20140084286A1).
Regarding claim 12, Reit, Oh, nor Elolampi have explicitly disclosed the formation process for a top-gate TFT. However, the process as claimed is just a conventional manufacturing process for a top-gate TFT, and as such this is readily known from Jeon.
Jeon, drawn to the art of a thin film transistor array and a method of manufacturing the same (Abstract), discloses forming a top-gate and bottom-gate TFT [0014-0015]. Jeon discloses the process as claimed (Figure 3, [0050-0062]).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Reit, with the steps of forming a top-gate TFT as disclosed by Jeon, to arrive at the instant invention, in order to form a TFT array with improved reliability to external light [0082].

Regarding claim 13, Reit, Oh, nor Elolampi have explicitly disclosed the formation process for a bottom-gate TFT. However, the process as claimed is just a conventional manufacturing process for a bottom-gate TFT, and as such this is readily known from Jeon.
Jeon, drawn to the art of a thin film transistor array and a method of manufacturing the same (Abstract), discloses forming a top-gate and bottom-gate TFT [0014-0015]. Jeon discloses the process as claimed (Figure 6, [0064-0072]).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Reit, with the steps of forming a top-gate TFT as disclosed by Jeon, to arrive at the instant invention, in order to form a TFT array with improved reliability to external light [0082].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reit et al (U.S PG Pub 20170374736A1) and Oh et al (U.S PG Pub 20150048375A1) and Elolampi et al (U.S PG Pub 20150342036A1) and Hodges et al (U.S PG Pub 20170352306A1).
Regarding claim 15, Reit, Oh and Elolampi have already disclosed the instant limitations, with the exception of applying UV light. However, this step is known from Hodges.
Hodges, drawn also to the art of electronic devices (pixels) on a stretchable substrate (Abstract). Hodges discloses applying UV light in order to create the areas of different stretchiness and elasticity (i.e. stiffening areas and softer elastic areas) ([0047]; [0055]).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Reit, with the application of UV light as disclosed by Hodges, to arrive at the instant invention, in order to have a substrate with different stretchiness to increase robustness and reliability and increase yield [0015].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reit et al (U.S PG Pub 20170374736A1) and Oh et al (U.S PG Pub 20150048375A1) and Elolampi et al (U.S PG Pub 20150342036A1) and as evidenced by Ozcam "Effect of ultraviolet/ozone treatment on the surface and bulk properties of poly(dimethyl siloxane) and poly(vinylmethyl siloxane) networks" (see NPL attached).
Regarding claim 16, Oh has already disclosed the stretchable substrate being PDMS. Further, as evidenced by Ozcam, it is a natural process in which when PDMS is exposed to UV and oxygen (i.e. ozone), that a layer of silica (i.e. silicon oxide) forms on the exposed surfaces (see Abstract of Ozcam NPL). Thus, the application of UV light in an oxygen atmosphere would necessarily mean the formation of silicon oxide in the areas that are exposed to the UV light and oxygen atmosphere, as is disclosed by Reit, Oh, Elolampi., and Hodges (see claim 15 rejection)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712